This is an appeal from a conviction for murder in the second degree with a penalty of ten years confinement in the penitentiary.
A trial was had in the court below at the December term of the District Court of Harris County, which began on the 6th day of December, A.D. 1910. On January 27, 1910, when appellant's motion for new trial was overruled, the court granted appellant thirty *Page 476 
days after the adjournment of the court in which to prepare and file a statement of facts and bills of exceptions. We do not find in the record any order of the court below extending the time in which to file the statement of facts. There is, however, a statement of facts filed in this court which shows the same to have been filed in the court below on March 9, 1910, more than thirty days after the adjournment of court. Appellant failing to show any authority for filing the statement of facts after the time allowed by the court, to wit: thirty days, the same can not be considered by this court. There are no bills of exceptions in the record and in the absence of a statement of facts we are not advised as to whether prejudicial errors were committed by the court below in its charge to the jury, and there being nothing in the record indicating that any error was committed by the trial court in the trial of the case, the judgment will be affirmed, and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                          May 25, 1910.